Citation Nr: 1032485	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for duodenal 
ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs




INTRODUCTION

The Veteran served on active duty from October 1973 to March 
1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009). The Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Although Dingess notice was provided 
along with several supplemental statements of the case (SSOCs), 
on remand Dingess notice should be provided in a VCAA 
notification letter.  

Acquired psychiatric disorder

The Veteran filed a claim for service connection for PTSD, and 
provided a stressor of witnessing a fellow soldier commit suicide 
during basic training by running in front of a line of fire.  A 
review of the claims file shows that the Veteran has been 
variously diagnosed with schizophrenia, schizoaffective disorder, 
depression, and PTSD.  He receives Social Security Disability 
(SSD) benefits due to a primary diagnosis of affective disorder, 
and secondary diagnosis of an anxiety disorder.  Those records 
are associated with the claims folder.  The Court has held that 
claims for service connection for PTSD include claims for service 
connection for any mental disability that may reasonably be 
encompassed by the Veteran's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The VA will accordingly 
consider entitlement to service connection for any and all 
psychiatric disorders.

At the outset, a new regulation is in effect for certain PTSD 
service connection claims, including ones appealed to the Board 
before July 13, 2010, but had not yet been decided by the Board, 
such as this claim.  However, in this case, the new regulation is 
inapplicable, because it pertains to instances where a stressor 
claimed by a Veteran is related to fear of hostile military or 
terrorist activity.  In the present appeal, the Veteran has 
maintained that the basis for his claim for PTSD was witnessing a 
suicide during basic training.  Although the Veteran filled out a 
PTSD questionnaire, it does not appear that the RO has attempted 
to verify the Veteran's stressor, which should be attempted on 
remand.

In February 2005, the Veteran was afforded a VA examination, and 
was diagnosed with schizoaffective disorder (and polysubstance 
abuse, in remission).  During his interview the Veteran indicated 
he had a long history with auditory hallucinations, polysubstance 
abuse, and childhood abuse.  The examiner opined that the 
Veteran's psychiatric problems predated his entry into military 
service, and that "he had difficulty even handling minor 
stressors during his brief period in boot camp."  He continued 
that the Veteran's "current problems stem from disorders other 
than PTSD and were not caused by traumatic experiences in the 
military."  He also noted that the Veteran's reported stressor 
was not verified.  While the examiner noted that the Veteran's 
schizoaffective disorder was not caused by military service, he 
did not comment on whether it was aggravated by his time in the 
military.  On remand, after an attempt has been made to verify 
his reported stressor, the Veteran should be afforded an 
additional VA psychiatric examination.

Ulcers

The Veteran was afforded a VA ulcer examination in May 2002 where 
the examiner noted that the Veteran reported no gastrointestinal 
problems for 25 years until one year prior to the examination, 
when he developed constant stomach pain.  He had not had any 
upper GI investigations for the prior 25 years, with no history 
of surgery, upper GI bleed or obstructive symptoms.  He was noted 
to not have a history of anemia and no abdominal tenderness.  The 
examiner deferred making a finding until upper GI studies could 
be obtained.  There is a medical center print out which shows the 
Veteran was scheduled for an upper GI series in June 2002, but 
that he was a "no show."

In February 2005, the Veteran was afforded an additional VA 
examination, though an upper GI series was not completed.  The 
examiner noted that "apparently he had an upper endoscopy done 
in December 2004 at Wilmington VAMC" but the report was not 
available.  Records from this endoscopy do not appear to be in 
the claims file, and should be obtained on remand.  The Veteran, 
through his representative, argued that his ulcers had worsened 
since 2005, and that he should be provided an updated VA 
examination.  On remand, he should be afforded a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
additional VCAA notice as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should attempt to verify the 
Veteran's stressor of a member of the 1st 
Battalion, Platoon 198 (noted in his 
personnel records as 1st RTBN, RTR MCRD, 
PISC) committing suicide during a basic 
training drill in November-December 1973.

3.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for an acquired psychiatric disorder or 
duodenal ulcers.  They should attempt to any 
records regarding an endoscopy completed in 
2004 at the Wilmington VAMC.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

4.  After completion of the above, Veteran 
should be scheduled for a VA examination, by 
a psychiatrist or psychologist, for an 
opinion as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that any of the Veteran's 
acquired psychiatric disorder(s) were 
incurred in or aggravated (i.e., permanently 
worsened) beyond the natural progression of 
the disability active service.  The examiner 
should specifically comment on whether it is 
likely the Veteran's current psychiatric 
disorder predated service, and, if so, 
whether the disorder was aggravated by 
service.  All pertinent evidence of record 
should be addressed.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Mental Disorders.

Prior to the examination, the claims file 
must be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  Opinions should be provided based on 
the results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran should be scheduled for a VA 
gastrointestinal examination to assess the 
current level of severity of his duodenal 
ulcer.  All indicated tests and studies are 
to be performed.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner.  The 
examination must be conducted following the 
protocol found in VA's Disability Examination 
Worksheet for Stomach, Duodenal, and 
Peritoneal adhesions, updated in May 2007.  
Complete reasons and bases are to be provided 
for any opinion offered.

6.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

7.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


